EXHIBIT 99.1 FOR IMMEDIATE RELEASE CenterState Banks, Inc. to Acquire Hometown of Homestead Banking Company DAVENPORT, FL., October 27, 2015 CenterState Banks, Inc. (Nasdaq-GS: CSFL) announced today the signing of a definitive merger agreement under which CenterState will acquire Hometown of Homestead Banking Company (“HBC”), the parent company of 1st National Bank of South Florida ( “1st National”). 1st National, which is headquartered in Homestead, Florida, currently operates 6 banking locations in the Miami-Fort Lauderdale-West Palm Beach MSA.As of June 30, 2015, 1st National reported assets of $346 million, gross loans of $204 million and deposits of $283 million. "1st National is an excellent complement to our recent acquisition of Community Bank of South Florida,” said Ernie Pinner, Executive Chairman of CenterState Banks, Inc.“The combination of the two acquisitions helps us to further penetrate the attractive South Miami-Dade market.” Upon completion of the acquisition, the combined company will have approximately $4.7 billion in assets, $3.1 billion in loans and $3.9 billion in deposits, inclusive of the pending acquisition of Community Bank of South Florida, Inc.This transaction will further solidify CenterState’s position as one of the largest Florida-based community banks and is expected to result in high single-digit EPS accretion when fully phased in. “1st National, founded in 1932, has a long established presence in South Miami-Dade county, and we look forward to weloming their customers and employees to our growing Florida franchise,” said John Corbett, President & CEO of CenterState.
